United States Court of Appeals
                   FOR THE EIGHTH CIRCUIT



                       No. 97-3784



Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *    next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *      D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *      by
Samuel Yarber, his father and
                            * next
                               Appeal from the United
States
friend; Samuel Yarber; Earline
                            * District
                                 Caldwell;
                                         Court for the
Lillie Caldwell; Gwendolyn Daniels;
                            * Eastern District of
Missouri.
National Association for the*
Advancement of Colored People;               *
[UNPUBLISHED]
United States of America, *
                            *
               Plaintiffs-Appellees,
                            *
                            *
City of St. Louis,          *
                            *
                         Plaintiff,
                            *
                            *
         v.                 *
                               *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
The Board of Education of the
                            * City of
St. Louis; Rev. Earl E. Nance,
                            *    Jr., a
member of the Board of Education
                            *      of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education
                            *
of the City of St. Louis; Paula
                            *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                            *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member
                            * of the
Board of Education of the City
                            *   of St.
Louis; Marybeth McBryan, a member
                            *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                            *   a
member of the Board of Education
                            *     of
the City of St. Louis; William
                            *   Purdy, a
member of the Board of Education
                            *     of
the City of St. Louis; Robbyn
                            * G. Wahby,
a member of the Board of Education
                            *        of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                            *     of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of     Schools for* the City of St.
Louis,                      *
                            *
             Defendants-Appellees,
                            *
                            *
Ronald Leggett, St. Louis Collector
                            *         of
Revenue,                    *
                         Defendant,
                            *
                            *
State of Missouri; Mel Carnahan,
                            *
Governor of the State of Missouri;
                            *
Jeremiah (Jay) W. Nixon, Attorney
                            *
General; Bob Holden, Treasurer;
                            *
Richard A. Hanson, Commissioner
                            *     of
Administration; Robert E. Bartman,
                            *
Commissioner of Education; Missouri
                            *
State Board of Education, and
                            * its
members; Thomas R. Davis; *




                            2
Sharon M. Williams; Peter F.*
Herschend; Jacqueline D. Wellington;
                            *
Betty E. Preston; Russell V.* Thompson;
Rice Pete Burns; William Kahn,
                            *
                            *
         Defendant-Appellants,
                            *
                            *
Special School District of St.
                            *   Louis
County,                     *
                            *
                   Defendant,
                            *
                            *
Affton Board of Education; Bayless
                            *
Board of Education; Brentwood
                            *
Board of Education; Clayton *Board of
Education; Ferguson-Florissant
                            *   Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of
                            *
Education; Jennings Board of* Education;
Kirkwood Board of Education;* Ladue
Board of Education; Lindbergh
                            * Board of
Education; Maplewood-Richmond
                            *
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                            *
Riverview Gardens Board of Education;
                            *
Rockwood Board of Education;*
University City Board of Education;
                            *
Valley Park Board of Education;
                            *
Webster Groves Board of Education;
                            *
Wellston Board of Education,*
                            *
         Defendants-Appellees,
                            *

        *
St. Louis County; Buzz Westfall,
                           *     County
Executive; James Baker, Director
                           *     of




                            3
Administration, St. Louis County,
                            *
Missouri; Robert H. Peterson,
                            * Collector
of St. Louis County "Contract
                            * Account,"
St. Louis County, Missouri;* The St.
Louis Career Education District;
                            *
                            *
                 Defendants,*
                            *
St. Louis Teachers' Union, Local
                            *     420,
AFT, AFL-CIO,               *
                            *
        Intervenor Below. *


                           Submitted: February 25, 1998

                                 Filed: April 13, 1998


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.



PER CURIAM

      Pursuant to the motion of the State of Missouri, the above-entitled matter is
dismissed. See Fed. R. App. P. 42(b).

      A true copy.

             Attest:

                     U.S. COURT OF APPEALS, FOR THE EIGHTH CIRCUIT.




                                          4